Citation Nr: 1026846	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-35 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

A July 2009 rating decision granted service connection for 
tinnitus and assigned rating of 10 percent, effective November 
20, 2008.  The Veteran has not expressed disagreement with the 
July 2009 RO decision.

In April 2010 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.  Evidence pertinent to the matter on appeal 
was received contemporaneously with the Veteran's April 2010 
Board hearing.  The Veteran has waived initial RO consideration 
of this evidence.

While this case was held open for 30 days in order to allow the 
Veteran adequate opportunity to submit additional information 
(hearing transcript, page 10), the Board notes that no such 
information has been received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he has hearing loss as a result of 
exposure to loud noises while serving as a sonar operator during 
service.  VA audiological examinations conducted in October 2007 
and October 2008 did not show that the Veteran has current left 
or right ear hearing loss "disability" for VA purposes.  38 
C.F.R. § 3.385.  At his April 2010 Board hearing, the Veteran 
essentially indicated his belief that the October 2007 and 
October 2008 VA audiological examinations were inaccurate in that 
they failed to reflect bilateral hearing loss.  In support of his 
claim the Veteran has submitted private audiological examinations 
(dated in November 2007 and March 2009) that show, according to 
the Veteran, (and apparently conceded to by VA in the July 2009 
supplemental statement of the case) bilateral hearing loss 
disability for VA purposes.

The RO determined that VA examinations to address the medical 
matters presented on the merits by this appeal were necessary.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
VA examinations obtained in this case (arguably) do not have 
opinions of etiology, as no current disability was of record when 
the opinions were requested.  As it appears that the Veteran has 
submitted evidence of current hearing loss disability, and as the 
prior VA audiological examinations did not contain an opinion of 
etiology when a current hearing loss disability was present, the 
Board finds that the Veteran should be scheduled for a VA 
audiological examination to address the medical matters presented 
by this appeal.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA audiological examination to determine 
the nature and etiology of any current 
hearing loss disability.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran has 
current hearing loss disability that is 
related to his active military service.  
The examiner is asked to review and 
interpret the November 14, 2007 and March 
7, 2009 private audiological examination 
reports of record, and report the hearing 
levels, in decibels, for each ear, for each 
Hertz frequency tested.

2.  Thereafter, the AOJ should readjudicate 
the claim for service connection for 
bilateral hearing loss disability.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative should be 
afforded the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


